      Case 19-07077    Doc 8        Filed 11/08/19       Entered 11/08/19 13:28:23   Desc Main
                                       Document          Page 1 of 7


                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NORTH DAKOTA

In re:                                                                 Bankruptcy No. 18-30235

Kristine L. Nordman,                                                   Chapter 7

                       Debtor.
                                                 /

Kip M. Kaler, as Bankruptcy Trustee for
the Bankruptcy Estate of Kristine L.
Nordman,

                       Plaintiff,

                 v.                                                    Adversary No. 19-7077

Trust and Estate Search, LLC,

                       Defendant.
                                                     /

                                            ORDER

I.       INTRODUCTION

         Plaintiff Kip M. Kaler, Bankruptcy Trustee, filed a Complaint seeking to avoid an allegedly

fraudulent transfer from Debtor Kristine Nordman to Defendant Trust and Estate Search, LLC.

Doc. 1. Trust and Estate Search filed a Motion for Judgment on the Pleadings, asserting the

Trustee failed to plead an actionable claim for fraudulent transfer against Trust and Estate

Search. Doc. 5.

II.      FACTS

         Trust and Estate Search is a limited liability company whose principle place of business

is Kansas City, Missouri. Doc. 1. Trust and Estate Search claims that it provided services to

Debtor to locate unclaimed inheritances. Id. Debtor allegedly signed an agreement providing




                                                     1
  Case 19-07077      Doc 8    Filed 11/08/19       Entered 11/08/19 13:28:23   Desc Main
                                 Document          Page 2 of 7


that, if Trust and Estate Search discovers any assets or interests Debtor holds in the estate of

a deceased person, Trust and Estate Search is entitled to 29 percent of any recovery. Id.

       Gloria M. Buhaug, Debtor’s grandmother, died in August 2016. Debtor was aware of

her grandmother’s death. Id. According to the Trustee, Brenda Robideau, the executor of

Gloria Buhaug’s estate, and various of Debtor’s family members knew Debtor’s location and

had the ability to contact her. Id. Trust and Estate Search denies this allegation. 1

       Debtor filed a voluntary Chapter 7 petition for bankruptcy relief on April 26, 2018. Trust

and Estate Search filed a proof of claim in Debtor’s bankruptcy case in the sum of $17,690—

29 percent of the sum Debtor received—for services it rendered to recover assets from the

estate of Gloria Buhaug on Debtor’s behalf. The Trustee filed an objection to the proof of

claim. He also filed this adversary proceeding seeking to avoid the agreement between Debtor

and Trust and Estate Search as a fraudulent transfer under 11 U.S.C. § 548.



       1  In its Answer, Trust and Estate Search asserts that Robideau did not know
Debtor’s address when she was administering the estate. “[I]f the moving party has
previously denied the validity of those facts, such denials are ‘assumed to be false’ or
are otherwise without effect, for the purposes of the motion [for judgment on the
pleadings].” Meyer Nat. Foods, LLC v. Liberty Mut. Fire Ins. Co., 218 F. Supp. 3d 1034,
1037 (D. Neb. 2016) (quoting Rimmer v. Colt Indus. Operating Corp., 656 F.2d 323, 326
(8th Cir. 1981)). Accordingly, Trust and Estate Search’s denial of this fact in its Answer
is irrelevant at this stage of the proceedings. See id. (stating that a defendant’s
previous denials in a responsive pleading are of “no concern” to a court considering
judgment on the pleadings); Brief-McGurrin v. Cisco Sys., Inc, 2019 WL 1332357, at *2
(M.D.N.C. Mar. 25, 2019) (stating that the factual allegations in an answer are taken as
true only where and to the extent they have not been denied or do not conflict with a
complaint) (quotation omitted); Back v. ConocoPhillips Co., 2012 WL 6846397, at *8
(D.N.M. Aug. 31, 2012) (stating that in considering a motion for judgment on the
pleadings, all the nonmoving party’s allegations are deemed to be true, and all the
movant’s contrary assertions are taken to be false); Tollison v. B & J Mach. Co., Inc.,
812 F. Supp. 618, 619 (D.S.C. 1993) (“When a defendant moves for a judgment on the
pleadings, the well pleaded factual allegations of the complaint are taken as true, but
those of the answer are taken as true only when they are not denied or do not conflict
with the complaint.”) (citations omitted).



                                               2
   Case 19-07077     Doc 8    Filed 11/08/19       Entered 11/08/19 13:28:23   Desc Main
                                 Document          Page 3 of 7


III.   ANALYSIS

       A.     Legal Standard

       Federal Rule of Civil Procedure 12(c), applicable in adversary proceedings under

Federal Rule of Bankruptcy Procedure 7012(b), specifies that “after the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on the

pleadings.” In considering a motion for judgment on the pleadings, the Court accepts as

true the facts in the complaint and draws all reasonable inferences in favor of the

nonmoving party. Partridge v. City of Benton, 929 F.3d 562, 564 (8th Cir. 2019).

“Judgment on the pleadings ‘should be granted only if the moving party has clearly

demonstrated that no material issue of fact remains and the moving party is entitled to

judgment as a matter of law.’” Id. at 564‒65 (quoting Whatley v. Canadian Pac. Ry.,

904 F.3d 614, 617‒18 (8th Cir. 2018)). A court should not dismiss a complaint on such

a motion “unless it appears beyond doubt that the plaintiff can prove no set of facts

which would entitle him to relief.” St. Paul Ramsey Cty. Med. Ctr. v. Pennington Cty.,

857 F.2d 1185, 1188 (8th Cir.1988) (citations omitted).

       In its Motion to Dismiss, Trust and Estate Search correctly observes that the

Trustee did not specify in his Complaint whether he alleges the transfer was actually or

constructively fraudulent under section 548. Doc. 5. Trust and Estate Search asserts,

however, that the Trustee is not entitled to relief under either theory. Id. In his

responsive brief, the Trustee limits his analysis to constructively fraudulent transfer

principles. The Court will limit its analysis accordingly.




                                               3
  Case 19-07077        Doc 8   Filed 11/08/19       Entered 11/08/19 13:28:23   Desc Main
                                  Document          Page 4 of 7


       B.      Constructively Fraudulent Transfer

       The Trustee may avoid transfers within the two-year period prior to the petition

for bankruptcy relief by proving the following elements of constructive fraud under

section 548(a)(1)(B) by a preponderance of the evidence:

       (1) an interest of the debtor in property; (2) was voluntarily or involuntarily
       transferred; (3) within [two years] of filing bankruptcy; (4) where the debtor
       received less than reasonably equivalent value; and (5) debtor was
       insolvent at the time of the transfer or became insolvent as a result thereof.

Sullivan v. Welsh (In re Lumbar), 457 B.R. 748, 753 (B.A.P. 8th Cir. 2011) (citing

Schnittjer v. Houston (In re Houston), 385 B.R. 268, 272 (Bankr. N.D. Iowa 2008)).

       The only element the Trustee addresses is the fourth—whether the transfer was

made for reasonably equivalent value. Doc. 6. This Court outlined the standards

related to whether a transfer is made for reasonably equivalent value in Doeling v.

O’Neill (In re O’Neill):

              Whether a transfer is made for reasonably equivalent value is a
       question of fact. Id. (citing Jacoway v. Anderson (In re Ozark Rest. Equip.
       Co.), 850 F.2d 342, 344 (8th Cir. 1988)).

              Courts consider three factors in analyzing reasonably equivalent
       value: whether “(1) value was given; (2) it was given in exchange for the
       transfer; and (3) what was transferred was reasonably equivalent to what
       was received.” In re S. Health Care of Ark., Inc., 309 B.R. at 319 (citations
       omitted); In re Richards & Conover Steel, Co., 267 B.R. 602, 608 (8th Cir.
       BAP 2001) (citing Steffens v. Citicorp Mortgage, Inc., 148 B.R. 914, 916
       (Bankr. W.D. Mo.1993)).

              The Bankruptcy Code defines “value” as “property in satisfaction or
       securing of a present or antecedent debt of the debtor, but does not include
       an unperformed promise to furnish support to the debtor or to a relative of
       the debtor.” 11 U.S.C. § 548(d)(2)(A). “A transfer is in exchange for value if
       one is the quid pro quo of another.” In re Richards & Conover Steel, Co.,
       267 B.R. at 612; Kaler v. Able Debt Settlement, Inc. (In re Kendall), 440
       B.R. 526, 532 (8th Cir. BAP 2010).

                                            ***



                                                4
  Case 19-07077     Doc 8    Filed 11/08/19       Entered 11/08/19 13:28:23   Desc Main
                                Document          Page 5 of 7




              “There is no bright line rule used to determine when reasonably
      equivalent value is given.” In re Lindell, 334 B.R. at 255 (citation omitted).
      Rather, courts consider the entire situation and base their analysis on the
      totality of circumstances. Id.; Sullivan v. Schultz (In re Schultz), 368 B.R.
      832, 836 (Bankr. D. Minn. 2007) (citation omitted); In re Ozark Rest. Equip.
      Co., 850 F.2d at 345.

              The question of reasonably equivalent value is answered by
      determining “whether the debtor received ‘value that is substantially
      comparable to the worth of the transferred property’” or, phrased another
      way, whether the debtor “received a fair exchange in the marketplace for
      the goods transferred.” Courts also consider the “important elements” of “(1)
      fair market value and (2) whether there was an arm's length transaction.”
      Schnoor v. Dailey (In re Schnoor) 510 B.R. 868, 874 (Bankr. D. Minn. 2014)
      (citations and internal quotation marks omitted).

              A monetary payment is unquestionably “value.” In re S. Health Care
      of Ark., Inc., 309 B.R. at 319. Other benefits and burdens are considered
      “value” as well. “‘[T]he requirement of economic benefit to the debtor does
      not demand consideration that replaces the transferred property with
      something else tangible or leviable that can be said to satisfy the creditor’s
      claims.’” In re Richards & Conover Steel Co., 267 B.R. at 612–13 (citing 2
      Bankr. § 6–49 at p. 33 (David G. Epstein ed., 1992)). When evaluating
      whether a debtor received the reasonable equivalence of other
      consideration, a court must examine the whole transaction and measure all
      the direct or indirect benefits and burdens. Id. at 612; In re S. Health Care
      of Ark., Inc., 309 B.R. at 319. “If the measure for reasonable equivalency is
      the value of an indirect benefit then that benefit must be tangible.” In re S.
      Health Care of Ark., Inc., 309 B.R. at 319 (citation omitted). Indirect, non-
      economic, intangible, psychological benefits, such as a possible burden on
      a marital relationship or preservation of a family relationship, are not
      sufficient to constitute reasonably equivalent value. Dietz v. St. Edward’s
      Catholic Church (In re Bargfrede), 117 F.3d 1078, 1080 (8th Cir.1997)
      (citations omitted). Ultimately, a “determination of reasonably equivalent
      value is ‘fundamentally one of common sense, measure[d] against market
      reality.’” In re Schnoor, 510 B.R. at 874 (citation omitted).

550 B.R. 482, 509–11 (Bankr. D.N.D. 2016).

      Trust and Estate Search contends that the transfer in this case was made for

reasonably equivalent value because it was an arm’s length transaction for less than the




                                              5
  Case 19-07077       Doc 8    Filed 11/08/19       Entered 11/08/19 13:28:23   Desc Main
                                  Document          Page 6 of 7


market rate. Doc. 5. It cites several cases that it asserts support the proposition that its

29 percent heir finder’s fee is reasonable as a matter of law.

       The Court is not convinced that the cases cited by Trust and Estate Search

establish reasonably equivalent value as a matter of law in this case for several

reasons. First, significant factual distinctions between each of the cases Trust and

Estate Search cites and this adversary proceeding severely limit the cases’

persuasiveness. See Doc. 6. Second, Trust and Estate Search has not established

that 29 percent of Debtor’s distribution is a fair exchange in the marketplace applicable

to Debtor wherever she signed the contract in 2017 by citing a 1952 Rhode Island case,

a 1990 Wisconsin case, 1999 and 2010 New Jersey cases and a 1995 Pennsylvania

case. Third, Trust and Estate Search has not shown that its fee was reasonable under

the circumstances in this case as a matter of law because the parties dispute facts that

are relevant to the “totality of the circumstances” analysis. Specifically, they dispute

whether Debtor knew about her grandmother’s death and whether family members

knew where to contact Debtor to inform her about her inheritance. Consequently,

whether Debtor received reasonably equivalent value for the fee she paid remains a

question of fact, precluding entry of judgment as a matter of law.

       For these reasons, Trust and Estate Search has not met its burden of showing

that it is entitled to judgment as a matter of law.

       The Court considered all other arguments and deems them to be without merit or

unnecessary to address.




                                                6
  Case 19-07077    Doc 8   Filed 11/08/19       Entered 11/08/19 13:28:23   Desc Main
                              Document          Page 7 of 7


IV.   CONCLUSION

      For the reasons stated above, IT IS ORDERED:

      Trust and Estate Search’s motion for judgment on the pleadings is DENIED.

      Dated: November 8, 2019.




                                    SHON HASTINGS, JUDGE
                                    UNITED STATES BANKRUPTCY COURT




                                            7
